This is a suit in trespass to try title for two tracts of land, one containing 37.2 acres, alleged to be a part of *Page 616 
the Nannie Craft survey, and the other containing 2.1 acres, alleged to be a part of the Little M. D. Hemphill survey. It was admitted that plaintiff Letz, appellee herein, was the owner of the Hemphill survey and the west half of the Craft survey, and it was admitted that the defendant, Pumphrey, was the owner of the Jordan survey, which adjoined the Hemphill survey, and the west half of the Craft survey; the question involved in this suit being one of boundary only.
In 1889 Bumpass and Jones were the owners of the Craft survey and the Hemphill survey, and a fence was placed upon and along what was then supposed to be the west line of the Craft and the north line of the Hemphill, and it is the contention of appellant that this fence is upon the true boundary line. The cause was submitted to a jury for their determination, resulting in a verdict for appellee.
It is contended that by recognition and acquiescence the above-mentioned fence has been fixed as the true boundary line, but there is a conflict in the testimony upon this issue, and the question was submitted to the jury for their determination in a special charge given at the instance of the appellant, and, the issue having been resolved against him, it cannot be revised by this court. Disregarding any question of acquiescence and recognition of the parties, the testimony as to the true location of the west line of the Craft and north line of the Hemphill surveys is conflicting. The issues were submitted to the jury by the court in an admirable charge, the correctness of which is not here questioned, and, their finding being supported by the testimony, it will not be disturbed.
What has been said disposes of all assignments of error, and the judgment is affirmed.